



Exhibit 10.1
THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 21st day of April, 2020, by and among SILICON VALLEY BANK
(“Bank”), and FLUIDIGM CORPORATION, a Delaware corporation (“Borrower”).
RECITALS
A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of August 2, 2018 (as may from time to time be further
amended, modified, supplemented or restated, including, without limitation, by
that certain Default Waiver and First Amendment to Loan and Security Agreement
dated as of September 7, 2018, and that certain Second Amendment to Loan and
Security Agreement dated as of November 20, 2019, collectively, the “Loan
Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to (i) extend
the Revolving Line Maturity Date, and (ii) make certain other revisions to the
Loan Agreement as more fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    All references to “Borrowing Base Report” shall hereinafter be updated to
reflect “Borrowing Base Statement.”
2.2    All references to “Compliance Certificate” shall hereinafter be updated
to reflect “Compliance Statement.”
2.3    Section 2.3 (Payment of Interest on the Credit Extensions). Section
2.3(a) of the Loan Agreement hereby is amended and restated in its entirety and
replaced with the following:
“(a)    Interest Rate. Subject to Section 2.4(b), the principal amount
outstanding under the Revolving Line shall accrue interest at the greater of (i)
a floating per annum rate equal to one-half of one percentage point (0.50%)
above the Prime Rate or (ii) a fixed per


WEST\289776852.4

--------------------------------------------------------------------------------





annum rate equal to five and one quarter percentage points (5.25%) which
interest shall be payable monthly in accordance with Section 2.4(d) below.”
2.4    Section 2.5 (Fees). Sections 2.5(a) and 2.5(c) of the Loan Agreement
hereby are amended and restated in their entirety and replaced with the
following:
“(a)    Revolving Line Commitment Fee. A fully earned, non-refundable commitment
fee of One Hundred Twelve Thousand Five Hundred Dollars ($112,500) (the
“Revolving Line Commitment Fee”) on each of (I) the Effective Date, and with
respect to each anniversary of the Effective Date thereafter through the
Revolving Maturity Date, (II) the earliest of (a) each such anniversary of the
Effective Date, (b) the date on which Borrower terminates this Agreement or (c)
the occurrence and continuance of an Event of Default;


(c)    Unused Revolving Line Facility Fee. Payable quarterly in arrears on the
last day of each calendar quarter occurring thereafter prior to the Revolving
Line Maturity Date, and on the Revolving Line Maturity Date, a fee (the “Unused
Revolving Line Facility Fee”) in an amount equal to three quarters of one
percent (0.75%) per annum of the average unused portion of the Revolving Line,
as determined by Bank, computed on the basis of a year with the applicable
number of days as set forth in Section 2.4(d). The unused portion of the
Revolving Line, for purposes of this calculation, shall be calculated on a
calendar year basis and shall equal the difference between (i) the Availability
Amount, and (ii) the average for the period of the daily closing balances of the
Revolving Line outstanding;”


2.5    Section 3.2 (Conditions Precedent to all Credit Extensions). Section 3.2
of the Loan Agreement hereby is amended by (i) renumbering Subsections (a), (b),
and (c), to now reflect (b), (c), and (d), and (ii) adding new Subsection (a) to
read as follows:
“(a)    prior to the first Advance following the Third Amendment Effective Date,
Bank shall complete an audit of the Accounts, the Collateral and Borrower’s
Books with results satisfactory to Bank in its reasonable business discretion;”


2.6    Section 5.5 (Financial Statements; Financial Condition). Section 5.5 of
the Loan Agreement is hereby amended and restated in its entirety as follows:
“5.5    Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank by
submission to the Financial Statement Repository or otherwise submitted to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations. There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to the Financial
Statement Repository or otherwise submitted to Bank.”
2.7    Section 5.11 (Full Disclosure). Section 5.11 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
“5.11    Full Disclosure. No written representation, warranty or other statement
of Borrower in any report, certificate, or written statement submitted to the
Financial Statement Repository or otherwise submitted to Bank, as of the date
such representation, warranty, or


2



--------------------------------------------------------------------------------





other statement was made, taken together with all such written reports, written
certificates and written statements submitted to the Financial Statement
Repository or otherwise submitted to Bank, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the reports, certificates, or written statements not misleading (it
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).”
2.8    Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 of
the Loan Agreement is hereby amended and restated in its entirety as follows:
“6.2    Financial Statements, Reports. Provide Bank with the following by
submitting to the Financial Statement Repository or otherwise submitting to
Bank:
(a)    a Borrowing Base Statement (and any schedules related thereto and
including any other information requested by Bank with respect to Borrower’s
Accounts): (i) no later than Friday of each week when a Streamline Period is not
in effect and the principal amount outstanding under the Revolving Line is
greater than Zero Dollars ($0.00); (ii) within seven (7) days after the end of
each month (provided however that if such seventh day is not a Business Day,
then such Borrowing Base Statement shall be delivered on next Business Day) when
a Streamline Period is in effect at all times during such month and the
principal amount outstanding under the Revolving Line was greater than Zero
Dollars ($0.00) at any time during such calendar month; and (iii) within seven
(7) days after the end of each fiscal quarter when the principal amount
outstanding under the Revolving Line was equal to Zero Dollars ($0.00) at all
times during such fiscal quarter;


(b)    (i) Within thirty (30) days after the end of each fiscal quarter when the
principal amount outstanding under the Revolving Line was equal to Zero Dollars
($0.00) at all times during such fiscal quarter, and (ii) within thirty (30)
days after the end of each month when the principal amount outstanding under the
Revolving Line was greater than Zero Dollars ($0.00) at any time during such
calendar month, (A) monthly accounts receivable agings, aged by invoice date,
(B) monthly accounts payable agings, aged by invoice date (C) monthly
reconciliations of accounts receivable agings (aged by invoice date) and general
ledger, and (D) monthly perpetual inventory reports for Inventory consisting of
finished products valued on a first-in, first-out basis at the lower of cost or
market (in accordance with GAAP) or such other inventory reports as are
requested by Bank in its good faith business judgment;


(c)    as soon as available, but no later than within forty-five (45) days after
the end of each fiscal quarter, a company prepared consolidated balance sheet
and income statement covering Borrower’s and each of its Subsidiary’s operations
for such period in a form acceptable to Bank (the “Quarterly Financial
Statements”); provided, however, notwithstanding the foregoing, the Quarterly
Financial Statements for Borrower’s fourth (4th) quarter of each fiscal year,
shall be due within ninety (90) days of such fiscal quarter;


(d)    (i) within forty-five (45) days after the end of each fiscal quarter when
the principal amount outstanding under the Revolving Line was equal to Zero
Dollars


3



--------------------------------------------------------------------------------





($0.00) at all times during such fiscal quarter, and (ii) within thirty (30)
days after the end of each month when the principal amount outstanding under the
Revolving Line was greater than Zero Dollars ($0.00) at any time during such
calendar month, and together with the Quarterly Financial Statements when due in
accordance with the terms set forth in Section 6.2(d)(i) above, a completed
Compliance Statement, confirming that, as of the end of such month, Borrower was
in full compliance with all of the terms and conditions of this Agreement and
such other information as Bank may reasonably request;


(e)    within thirty (30) days of the end of each fiscal year of Borrower, and
within seven (7) days of any updates or amendments thereto, (A) consolidated
annual operating budgets (including income statements, balance sheets and cash
flow statements, by quarter) for the then-current fiscal year of Borrower and
its Subsidiaries and (B) annual financial projections for the then-current
fiscal year (on a quarterly basis), in each case as approved by the Board,
together with any related business forecasts used in the preparation of such
annual financial projections;


(f)    within five (5) days of filing, copies of all periodic and other reports,
proxy statements and other materials filed by Borrower and/or any Guarantor with
the SEC, any Governmental Authority succeeding to any or all of the functions of
the SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address; provided, however, Borrower shall
promptly notify Bank in writing (which may be by electronic mail) of the posting
of any such documents;
(g)    prompt report of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that could reasonably be expected to
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, One Million Dollars ($1,000,000) or more;


(h)    within thirty (30) days of the end of each calendar quarter, an update on
the status of any litigation disclosed on the Perfection Certificate along with
such other information relating thereto as reasonably requested by Bank;


(i)    prompt written notice of any changes to the beneficial ownership
information set out in Section 13 to the Perfection Certificate. Borrower
understands and acknowledges that Bank relies on such true, accurate and
up-to-date beneficial ownership information to meet Bank’s regulatory
obligations to obtain, verify and record information about the beneficial owners
of its legal entity customers; and


(j)    promptly, from time to time, such other information regarding Borrower or
compliance with the terms of any Loan Documents as reasonably requested by Bank.


Any submission by Borrower of a Compliance Statement, a Borrowing Base Statement
or any other financial statement submitted to the Financial Statement Repository
pursuant to this Section 6.2 or otherwise submitted to Bank shall be deemed to


4



--------------------------------------------------------------------------------





be a representation by Borrower that (i) as of the date of such Compliance
Statement, Borrowing Base Statement or other financial statement, the
information and calculations set forth therein are true, accurate and correct,
(ii) as of the end of the compliance period set forth in such submission,
Borrower is in complete compliance with all required covenants except as noted
in such Compliance Statement, Borrowing Base Statement or other financial
statement, as applicable, (iii) as of the date of such submission, no Events of
Default have occurred or are continuing, (iv) all representations and warranties
other than any representations or warranties that are made as of a specific date
in Section 5 remain true and correct in all material respects as of the date of
such submission except as noted in such Compliance Statement, Borrowing Base
Statement or other financial statement, as applicable, (v) as of the date of
such submission, Borrower and each of its Subsidiaries has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9, and
(vi) as of the date of such submission, no Liens have been levied or claims made
against Borrower or any of its Subsidiaries relating to unpaid employee payroll
or benefits of which Borrower has not previously provided written notification
to Bank.”


2.9    Section 6.13 (Dispositions). Section 6.13 of the Loan Agreement is hereby
amended and restated in its entirety as follows:
“6.13    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower or any Guarantor forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Effective Date (including,
without limitation, pursuant to a Division), Borrower and such Guarantor shall
(a) with respect to Domestic Subsidiaries only, cause such new Domestic
Subsidiary to provide to Bank a joinder to this Agreement to become a
co-borrower hereunder or a Guaranty to become a Guarantor hereunder, together
with such appropriate financing statements and/or Control Agreements, all in
form and substance satisfactory to Bank (including being sufficient to grant
Bank a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Domestic Subsidiary), (b) provide to Bank
appropriate certificates and powers and financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary, in form and
substance satisfactory to Bank, provided, however, that Borrower shall not be
required to pledge more than sixty-five percent (65%) of the direct or
beneficial ownership interest of any Foreign Subsidiary; and (c) provide to Bank
all other documentation in form and substance satisfactory to Bank, including
one or more opinions of counsel satisfactory to Bank, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued pursuant to this Section 6.13 shall be a Loan Document.”


2.10    Section 7.1 (Dispositions). Section 7.1 of the Loan Agreement is hereby
amended and restated in its entirety as follows:
“7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (including, without limitation, pursuant to a Division)
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the reasonable judgment of Borrower, no longer economically


5



--------------------------------------------------------------------------------





practicable to maintain or useful in the ordinary course of business of
Borrower; (c) consisting of Permitted Liens and Permitted Investments; (d)
consisting of the sale or issuance of any stock of Borrower permitted under
Section 7.2 of this Agreement; (e) dispositions of Intellectual Property that
are permitted pursuant to Section 6.10(a); (f) consisting of Borrower’s use or
transfer of money or Cash Equivalents in a manner that is not prohibited by the
terms of this Agreement or the other Loan Documents; (g) of non-exclusive
licenses for the use of the property of Borrower or its Subsidiaries in the
ordinary course of business and licenses that could not result in a legal
transfer of title of the licensed property but that may be exclusive in respects
other than territory and that may be exclusive as to territory only as to
discrete geographical areas outside of the United States; and (h) of other
property with a book value not to exceed Five Hundred Thousand Dollars
($500,000) in the aggregate in any fiscal year.”
2.11    Section 7.3 (Mergers or Acquisitions). Section 7.3 of the Loan Agreement
is hereby amended and restated in its entirety as follows:
“7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division). Notwithstanding the
foregoing, (a) a Subsidiary may merge or consolidate into another Subsidiary or
into Borrower and (b) Borrower may consummate Permitted Acquisitions.”
2.12    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement hereby are added or
amended and restated in their entirety, as appropriate, as follows:
“Borrowing Base Statement” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.
“Compliance Statement” is that certain statement in the form attached hereto as
Exhibit B.
“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.
“Financial Statement Repository” is l43f1c@svb.com or such other means of
collecting information approved and designated by Bank after providing notice
thereof to Borrower from time to time.
“Quarterly Financial Statements” is defined in Section 6.2(c).


“Revolving Line Maturity Date” is August 2, 2022.


6



--------------------------------------------------------------------------------





“Third Amendment Effective Date” is April 21, 2020
2.13    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement hereby are deleted:
“Borrowing Base Report”, “Compliance Certificate”, “Monthly Financial
Statements”


2.14    Exhibit B of the Loan Agreement hereby is replaced with Exhibit B
(including Schedule 1) attached hereto.
3.    Limitation of Amendment.
3.1    This Amendment is effective for the purposes set forth herein and shall
be limited precisely as written and shall not be deemed to (a) be a consent to
any amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents, and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect.
4.    Representations and Warranties. Borrower represents and warrants to Bank
as follows:
4.1    (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement;
4.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Borrower;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental


7



--------------------------------------------------------------------------------





or public body or authority, or subdivision thereof, binding on either Borrower,
except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Ratification of Perfection Certificate.  Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated on or prior to the Effective Date, as
supplemented by a First Supplement, dated as of July 25, 2018, a Second
Supplement, dated as of July 25, 2018 and a Third Supplement, dated as of August
28, 2019, and a Fourth Supplement, dated as of April 21, 2020, and as
supplemented by all other notices to the Bank under the Loan Agreement changing
any such information previously provided, and acknowledges, confirms and agrees
that the disclosures and information Borrower provided to Bank in such
Perfection Certificate, as supplemented, have not changed, as of the date
hereof, in any material respect except for (i) average monthly bank balances
which change from time to time, and (ii) changes in litigation set forth in
Borrower’s periodic filings with the Securities and Exchange Commission from
time to time.
6.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
8.    Conditions to Effectiveness. The parties agree that this amendment shall
be effective upon (A) the due execution and delivery to Bank of (i) this
Amendment by each party hereto, and (ii) an updated Corporate Borrowing
Certificate in the form attached hereto, and (B) Borrower’s payment of all Bank
Expenses due and owing as of the date hereof, which may be debited from any of
Borrower’s accounts at Bank. Bank shall apply to such Bank Expenses the
Twenty-Five Thousand Dollars ($25,000) good faith deposit that Borrower
deposited with the Bank prior to the Third Amendment Effective Date.
9.    Miscellaneous.
9.1    This Amendment shall constitute a Loan Document under the Loan Agreement;
the failure to comply with the covenants contained herein shall constitute an
Event of Default under the Loan Agreement; and all obligations included in this
Amendment (including, without limitation, all obligations for the payment of
principal, interest, fees, and other amounts and expenses) shall constitute
obligations under the Loan Agreement and secured by the Collateral.
9.2    Each provision of this Amendment is severable from every other provision
in determining the enforceability of any provision.
10.    Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of California.
[Balance of Page Intentionally Left Blank]




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BANK
BORROWER


SILICON VALLEY BANK


By: /s/ Shawn Parry   


Name: Shawn Parry   


Title: Managing Director   


FLUIDIGM CORPORATION


By: /s/ Vikram Jog   


Name: Vikram Jog   


Title: Chief Financial Officer   


 













[Signature Page to Third Amendment to Loan and Security Agreement]





--------------------------------------------------------------------------------






EXHIBIT B

COMPLIANCE STATEMENT
TO:    SILICON VALLEY BANK                    Date:                 
FROM: FLUIDIGM CORPORATION


Under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”): Borrower is in complete compliance for the
period ending _______________ with all required covenants except as noted below.
Attached are the required documents evidencing such compliance, setting forth
calculations prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Quarterly Financial Statements*
Within 45 days after the end of each fiscal quarter
Yes No
Compliance Statement
(i) within 45 days after the end of each fiscal quarter when the principal
amount outstanding under the Revolving Line = $0.00 at all times during such
fiscal quarter, and (ii) within 30 days after the end of each month when the
principal amount outstanding under the Revolving Line is > $0.00 at any time
during such calendar month
Yes No
10-Q, 10-K and 8-K
Within 5 days
Yes No
A/R & A/P Agings and
Monthly Perpetual Inventory Reports
(i) within 30 days after the end of each fiscal quarter when the principal
amount outstanding under the Revolving Line = $0.00 at all times during such
fiscal quarter, and (ii) within 30 days after the end of each month when the
principal amount outstanding under the Revolving Line is > $0.00 at any time
during such calendar month
Yes No
Borrowing Base Statement
(i) no later than Friday of each week when a Streamline Period is not in effect
and the principal amount outstanding under the Revolving Line is > $0.00, (ii)
within 7 days after the end of each month (provided however that if such seventh
day is not a Business Day, then such Borrowing Base Statement shall be delivered
on next Business Day) when a Streamline Period is in effect and when the
principal amount outstanding under the Revolving Line is > $0.00 at any time
during such calendar month, and (iii) within 7 days after the end of each fiscal
quarter when the principal amount outstanding under the Revolving Line = $0.00
at all times during such fiscal quarter
Yes No








--------------------------------------------------------------------------------





Board Approved Projections
Within 30 days of each fiscal year of Borrower, and within 7 days of any
updates/amendments
Yes No
*Provided, however, notwithstanding the foregoing, the Quarterly Financial
Statements for Borrower’s fourth (4th) quarter of each fiscal year, shall be due
within ninety (90) days of such fiscal quarter.
 



Streamline
Required
Actual
Applies
 
 
 
 
Maintain as indicated:
 
 
 
Liquidity
> $20,000,000
$_________
Yes No





The following streamline analysis and information set forth in Schedule 1
attached hereto are true and accurate as of the date of this Compliance
Statement.
Borrower represents that, except as set forth below (i) as of the date of this
Compliance Statement, the information and calculations set forth therein are
true, accurate and correct, (ii) as of the end of the compliance period set
forth herein, Borrower is in complete compliance with all required covenants
except as noted herein, (iii) as of the date hereof, no Events of Default have
occurred or are continuing, (iv) all representations and warranties other than
any representations or warranties that are made as of a specific date in Section
5 of the Agreement remain true and correct in all material respects as of the
date of such submission except as noted below, (v) as of the date hereof,
Borrower and each of its Subsidiaries has timely filed all required tax returns
and reports, and Borrower has timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower except as
otherwise permitted pursuant to the terms of Section 5.9 of the Agreement, and
(vi) as of the date hereof, no Liens have been levied or claims made against
Borrower or any of its Subsidiaries relating to unpaid employee payroll or
benefits of which Borrower has not previously provided written notification to
Bank
The following are the exceptions with respect to the statements above: (If no
exceptions exist, state “No exceptions to note.”)
_____________________________________________________________________________________________











--------------------------------------------------------------------------------






Schedule 1 to Compliance Statement

In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.
Dated:    ____________________
I.Liquidity (Streamline Calculation)
Required: Liquidity > $20,000,000


Actual:


A.    
Aggregate value of Borrower’s unrestricted cash held at Bank
$   


B.    
Aggregate value of Borrower’s unrestricted cash at accounts outside Bank but
subject to a Control Agreement


$   


C.    
Availability Amount
$   


D.    
Liquidity (the sum of lines A, B, and C)
$   





Is line D greater than $20,000,000?


  No (Streamline does NOT apply)                  Yes (Streamline does
apply)    


    





--------------------------------------------------------------------------------






exhibit101svbloanands_image1.gif [exhibit101svbloanands_image1.gif]






CORPORATE BORROWING CERTIFICATE




BORROWER: FLUIDIGM CORPORATION                 DATE: April __, 2020
BANK:    SILICON VALLEY BANK


I hereby certify as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.


2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.


3.    Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth above. Such
Certificate of Incorporation has not been amended, annulled, rescinded, revoked
or supplemented, and remains in full force and effect as of the date hereof.


4.    The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.


RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
 
Title
 
Signature
Authorized to Add or Remove Signatories
Vikram Jog
 
Chief Financial Officer
 
 
ý
Stephen Christopher Linthwaite
 
President and CEO
 
 
ý
 
 
 
 
 
o
 
 
 
 
 
o










--------------------------------------------------------------------------------





RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.


RESOLVED FURTHER, that such individuals may, on behalf of Borrower:


Borrow Money. Borrow money from Bank.
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Apply for Letters of Credit. Apply for letters of credit from Bank.
Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5.    The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.




By:                     


Name:     Vikram Jog            


Title:     Chief Financial Officer        




*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.




I, the President and CEO of Borrower, hereby certify as to paragraphs 1 through
5 above, as of the date set forth above.




By:                     


Name:     Stephen Christopher Linthwaite    


Title:     President and CEO        









